UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6269


WANDA SCOTT, a/k/a Wanda Renae Scott Thomas,

                  Petitioner - Appellant,

             v.

STATE OF SOUTH CAROLINA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cv-01684-GRA)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wanda Scott, Appellant Pro Se. James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wanda Scott seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on her 28 U.S.C. § 2254 (2006) petition.                           The order is

not   appealable       unless   a    circuit       justice      or   judge     issues    a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).                 A

certificate       of     appealability          will     not     issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)       (2006).        A    prisoner       satisfies       this

standard    by    demonstrating       that      reasonable      jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by     the      district        court        is     likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.   2001).       We    have    independently         reviewed      the

record    and    conclude    that     Scott       has    not    made    the    requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.               We deny Scott’s motions to appoint

counsel    and    to    consolidate.         We   dispense      with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               DISMISSED

                                            2